  Case 1:19-cv-00971-LPS Document 9 Filed 09/10/19 Page 1 of 1 PageID #: 71



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 BLUEPRINT IP SOLUTIONS LLC,

                      Plaintiff,

       v.                                       Civil Action No. 1:19-cv-00971-LPS

 QUBOLE, INC.,

                      Defendant.


                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Now comes Plaintiff Blueprint IP Solutions LLC, by and through its counsel, and pursuant

to Fed. R. Civ. P. 41 (a)(1), hereby voluntarily dismisses all of the claims asserted against

Defendant QUBOLE, INC. in the within action WITH PREJUDICE. QUBOLE, INC. has not

served an answer or a motion for summary judgment.


Dated: September 10, 2019                    DEVLIN LAW FIRM, LLC

                                             /s/ Timothy Devlin
Together with:                               Timothy Devlin (No. 4241)
                                             1526 Gilpin Avenue
Howard L. Wernow                             Wilmington, DE 19806
(admitted pro hac vice)                      Telephone: (302) 449-9010
SAND, SEBOLT & WERNOW CO., LPA               Facsimile: (302) 353-4251
Aegis Tower - Suite 1100                     tdevlin@devlinlawfirm.com
4940 Munson Street, N. W.
Canton, Ohio 44718                           Attorneys for Plaintiff
Phone: 330-244-1174
Fax: 330-244-1173
howard.wernow@sswip.com
